IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GERALD A. LECHLITER,        §
                             §
      Plaintiff Below,       §           No. 104, 2016
      Appellant,             §
                             §           Court Below—Court of Chancery
      v.                     §           of the State of Delaware
                             §
 DELAWARE DEPARTMENT OF      §           C.A. No. 7939
 NATURAL RESOURCES &         §
 ENVIRONMENTAL CONTROL,      §
 COLLIN O’MARA, DAVID        §
 SMALL, CHARLES SALKIN,      §
 CITY OF LEWES, UNIVERSITY   §
 OF DELAWARE, PATRICK T.     §
 HARKER, SCOTT R. DOUGLASS, §
 NANCY M. TARGETT, BLUE      §
 HEN WIND, INC., FIRST STATE §
 MARINE WIND, LLC, and       §
 GAMESA TECHNOLOGY           §
 CORPORATION, INC.           §
                             §
      Defendants Below,      §
      Appellees.             §

                        Submitted: June 10, 2016
                        Decided:   August 22, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                  ORDER

      This 22nd day of August 2016, upon consideration of the parties’ briefs and

the record below, we find it evident that the judgment of the Court of Chancery

should be affirmed on the basis of and for the reasons assigned in the well-
reasoned decision dated December 31, 2015.1 The Court of Chancery’s thorough

decision    exemplifies      how     seriously     it   treated    the   plaintiff’s    claims.

Notwithstanding that, the plaintiff faults the Court of Chancery for not formally

notifying him that it would treat certain defendants’ motion to dismiss as a motion

for summary judgment, even though the plaintiff answered that motion (and a

related summary judgment motion by other defendants) by filing a brief with a

large appendix of documents outside of his complaint. Whatever technical lack of

notice provided by the Court of Chancery was harmless, as the record makes clear

that the plaintiff and the defendants were aware of the record that was being

considered, the only exhibits cited by the defendants who moved to dismiss were

incorporated in and integral to the plaintiff’s complaint, some of the defendants

explicitly moved for summary judgment, the plaintiff himself asked the Court of

Chancery to consider additional documents in addressing the motions, and the

record read in the light most favorable to the plaintiff supports the Court of

Chancery’s conclusion that there were no circumstances in which the plaintiff

could succeed on his claims.2




1
  Lechliter v. Delaware Dept. of Natural Res. & Envtl. Control, 2015 WL 9591587 (Del. Ch.
Dec. 31, 2015).
2
  See Appriva S’holder Litig. Co. v. EV3, Inc., 937 A.2d 1275, 1288 (Del. 2008) (holding error in
conversion of Rule 12(b)(6) motion without notice is harmless when there is no set of facts on
which plaintiff could recover).
                                               2
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                BY THE COURT:
                                /s/ Leo E. Strine, Jr.
                                Chief Justice




                                  3